Citation Nr: 1019707	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-35 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
claimed as secondary to a service-connected acquired 
psychiatric disability.

2.  Entitlement to service connection for sleep apnea, 
claimed as secondary to a service-connected acquired 
psychiatric disability.

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome (IBS), acid 
reflux, gastroesophageal reflux disease (GERD), and hiatal 
hernia, claimed as secondary to a service-connected acquired 
psychiatric disability.

4.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to a service-connected 
acquired psychiatric disability.

5.  Entitlement to an initial disability rating higher than 
30 percent for an acquired psychiatric disability, to include 
posttraumatic stress disorder (PTSD), depressive disorder and 
alcohol abuse.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for a bilateral heel 
disorder.

8.  Entitlement to service connection for flat feet.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to February 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
granted service connection for PTSD and assigned an initial 
30 percent rating for the disability retroactively effective 
from January 29, 2008, the date of receipt of the Veteran's 
claim.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (indicating when this occurs VA adjudicators must 
consider whether the Veteran's rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  The April 2008 rating decision also denied the 
Veteran's claims for entitlement to service connection for a 
skin disorder and a bilateral heel disorder.


This appeal to the Board is also from an October 2008 rating 
decision, which denied entitlement to service connection for 
flat feet, fibromyalgia, erectile dysfunction, sleep apnea, 
and a gastrointestinal disorder.  

The issues of entitlement to service connection for flat 
feet, bilateral heel disorder, and skin disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  There is probative medical evidence for and against the 
claims on the threshold preliminary question of whether the 
Veteran has the requisite fibromyalgia, sleep apnea, erectile 
dysfunction, and gastrointestinal disorder diagnoses, so it 
is just as likely as not that he does.

2.  The Veteran's fibromyalgia, erectile dysfunction, 
gastrointestinal disorder, and sleep apnea were not 
manifested during service or until many years after his 
discharge, and have not been linked by competent medical 
evidence to his military service, including to his service-
connected acquired psychiatric disability.

3.  Since January 29, 2008, the date of receipt of his claim, 
the Veteran's acquired psychiatric disability has caused 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood.  His acquired psychiatric disability, however, has not 
caused total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by the 
Veteran's military service and is not proximately due to, the 
result of, or chronically aggravated by his service-connected 
psychiatric disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

2.  Sleep apnea was not incurred in or aggravated by the 
Veteran's military service and is not proximately due to, the 
result of, or chronically aggravated by his service-connected 
psychiatric disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

3.  A gastrointestinal disorder was not incurred in or 
aggravated by the Veteran's military service and is not 
proximately due to, the result of, or chronically aggravated 
by his service-connected psychiatric disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

4.  Erectile dysfunction was not incurred in or aggravated by 
the Veteran's military service and is not proximately due to, 
the result of, or chronically aggravated by his service-
connected psychiatric disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).

5.  The criteria are met for a higher 70 percent rating, but 
no higher, for the Veteran's service-connected acquired 
psychiatric disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.130, Diagnostic 
Code (DC) 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
his or her daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009), the Federal Circuit vacated and 
remanded important respects of the Veterans Court's holding 
in Vazquez-Flores, as well as a related case, Schultz v. 
Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 
2008).  Significantly, the Federal Circuit concluded that 
"the notice described in 38 U.S.C.A. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 
580 F.3d 1270 (Fed. Cir. 2009).

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 
2008 and August 2008.  The letters informed him of the 
evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the letters complied with Dingess 
by discussing the downstream disability rating and effective 
date elements of the claims.  See Dingess/Hartman, supra.  It 
equally deserves mentioning that the RO issued the February 
2008 and August 2008 VCAA notice letters prior to initially 
adjudicating the Veteran's claims in April 2008 and October 
2008, respectively, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), private medical records, VA treatment records, and 
lay statements in support of his claims.  

In addition, the RO arranged for VA compensation examinations 
for a medical nexus opinion concerning the causes of his 
acquired psychiatric disability, fibromyalgia, erectile 
dysfunction, sleep apnea, and gastrointestinal disorder - and 
in particular, whether they are related to his military 
service, including to his service-connected acquired 
psychiatric disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  
The record is adequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the most recent VA 
compensation examination of the Veteran's acquired 
psychiatric disability was in April 2008.  And the report of 
that evaluation contains all findings needed to properly 
evaluate his disability.  38 C.F.R. § 4.2.  Consequently, 
another examination to evaluate the severity of this 
disability is not warranted because there is sufficient 
evidence, already of record, to fairly decide this claim 
insofar as assessing the severity of the disability.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995). 







Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disorder resulted from an injury 
or disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303(a).  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  (1) a 
medical diagnosis of a current disorder; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disorder.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

Direct service connection generally requires evidence of a 
current disorder with a relationship or connection to an 
injury or disease or some other manifestation of the disorder 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A disorder also may be service connected on a secondary basis 
if it is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disability.  
38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 
Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disorder; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disorder.  Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disorder and a determination of the origins of a specific 
disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When, for example,  a disorder may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a disorder when (1) a layperson is competent to 
identify the medical disorder, (2) the layperson is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disorder.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the disorder claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).

Since filing his claims in 2008, the Veteran does not have 
formal diagnoses of fibromyalgia, sleep apnea, erectile 
dysfunction, or gastrointestinal disorder.  However, at the 
Veteran's September 2008 VA compensation examination, the 
Veteran complained of sleeplessness, not having sexual 
relations with his wife, and, heartburn, diarrhea, bloating, 
and cramping.  The Veteran also indicated that he was 
currently taking over-the-counter medication for his 
gastrointestinal disorder.  The Veteran has also recently by 
seen by the VA Medical Center (VAMC) for complaints of pain 
and there is a reference to medication for fibromyalgia.  The 
Veteran has also submitted lay statements indicating he has 
these disorders.  Because, by their very nature, these 
disorders are inherently subjective, the Veteran is competent 
to attest to having them, even as a layman.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board 
will resolve reasonable doubt in his favor and conclude that 
he has persistent symptoms consistent with diagnoses of 
fibromyalgia, erectile dysfunction, sleep apnea, and a 
gastrointestinal disorder.  38 C.F.R. § 3.102 (2009); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

So the determinative issue is whether the Veteran's 
fibromyalgia, sleep apnea, gastrointestinal disorder, and 
erectile dysfunction are attributable to his military service 
or service-connected disability.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disorder and 
a determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The STRs are unremarkable for any complaint, diagnosis of, or 
treatment for fibromyalgia, sleep apnea, gastrointestinal 
disorder, and erectile dysfunction.  At the Veteran's 
military separation examination, these disorders were not 
reported.  His military service ended in 1970.

Post service, the Veteran was treated by the VAMC and private 
physicians beginning in 1995 for these disorders.  The 
Veteran left the service in 1970 and did not complain of 
symptoms until 25 years later.  This intervening lapse of so 
many years between his separation from military service and 
the first documented manifestation of this claimed disorder 
is probative evidence against his claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  

However, as opposed to direct service connection, the Veteran 
asserts that these claims should be granted under a theory of 
secondary service connection - that is, as being proximately 
due to, the result of, or chronically aggravated by his now 
service-connected psychiatric disability.  38 C.F.R. §§ 3.310 
(a) and (b).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

As explained, secondary service connection requires evidence 
of a connection to a service-connected disability.  See 
Reiber v. Brown, 7 Vet. App. 513 (1995); Wallin v. West, 
11 Vet. App. 509, 512 (1998).  There is no medical evidence 
of record providing this required link between the Veteran's 
fibromyalgia, erectile dysfunction, sleep apnea, and 
gastrointestinal disorder, and his service-connected acquired 
psychiatric disability.  During the September 2008 VA 
examination, the examiner considered the Veteran's claims 
that his erectile dysfunction, fibromyalgia, gastrointestinal 
disorder, and sleep apnea were caused by or associated with 
his service-connected acquired psychiatric disability.  And 
this examiner determined that the Veteran's gastrointestinal 
disorder, erectile dysfunction, sleep apnea, and fibromyalgia 
"are not due to, or a result of, his service connection 
PTSD."  The VA examiner based this conclusion on a review of 
the available medical literature, a review of the Veteran's 
history as contained in the claims file, and a physical 
examination of the Veteran.

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements.  Unfortunately, 
however, his recent statements and assertions concerning the 
etiology of his fibromyalgia, erectile dysfunction, sleep 
apnea, and gastrointestinal disorder are not competent to 
link these disabilities to service or service-connected 
disability, and are not otherwise adequate to link them to 
active service.

The Board acknowledges that the Veteran is competent, even as 
a layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., an injury in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered, and that competent lay 
evidence can be sufficient in and of itself.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), and 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a disorder when 
(1) a layperson is competent to identify the medical disorder 
(noting that sometimes the layperson will be competent to 
identify the disorder where the disorder is simple, 
for example a broken leg, and sometimes not, for example, a 
form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but also extends to the first 
two.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Id.

The Board must weigh the Veteran's lay statements against the 
medical evidence of record.  See Layno v. Brown, 6 Vet. App. 
465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  In making this credibility 
determination, the Board does not find the Veteran's 
statements concerning the etiology of his erectile 
dysfunction, fibromyalgia, sleep apnea, and gastrointestinal 
disorder to be credible, since his STRs make no reference to 
these disorders, the Veteran first reported symptoms in 1995, 
25 years after his separation from active duty, and the 
record otherwise contains no evidence relating physical 
manifestations associated with erectile dysfunction, 
fibromyalgia, sleep apnea, and a gastrointestinal disorder 
and his service-connected psychiatric disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 
78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 
10 Vet. App. 388 (1997) (holding that the credibility of lay 
evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find 
that the Veteran's lay statements lack credibility merely 
because they are unaccompanied by contemporaneous medical 
evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. 
Cir.), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.")  Rather, the Veteran's statements are found to 
lack credibility because they are inconsistent with the 
evidence of record, which fails to either show these 
disorders in service or that the Veteran's current disorders 
are related to his service-connected acquired psychiatric 
disability.

For these reasons and bases, the Board places greater 
probative value on the medical evidence, which shows that the 
Veteran's gastrointestinal disorder, erectile dysfunction, 
sleep apnea, and fibromyalgia are unrelated to his military 
service, rather than the Veteran's own statements in support 
of his claims.  Consequently, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for gastrointestinal 
disorder, fibromyalgia, sleep apnea, and erectile 
dysfunction.  And as the preponderance of the evidence is 
against his claims, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, the appeals as to these claims are 
denied.


Initial Rating Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  

And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  That is to say, 
VA may "stage" the rating to compensate the Veteran for times 
since the effective date of his award when his disability may 
have been more severe than at others.  Fenderson, 12 Vet. 
App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).
The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected acquired psychiatric 
disability, currently evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, DC 9411, which refers to PTSD.

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM-IV) for mental disabilities 
have been adopted by VA.  38 C.F.R. § 4.125. 

According to the DSM-IV criteria, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and, inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and, memory loss for names 
of close relatives, the Veteran's own occupation, or own 
name.  Id.

The Court has indicated that the use of the term "such as" 
in the general rating formula for mental disabilities in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each Veteran and disability, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

In assessing the evidence of record, the Board has considered 
the Veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the Veteran's 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
Throughout this appeal, the Veteran's GAF score has been 55.  
According to the DSM-IV, a GAF score in the range of 51-60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Although GAF scores are 
important in evaluating mental disabilities, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran is entitled to a higher 70 percent rating under 
DC 9411 because the evidence establishes that his acquired 
psychiatric disability has caused occupational and social 
impairment with deficiencies in most areas, including work, 
family relations, judgment, thinking, or mood.  At the April 
2008 VA compensation examination, upon a review of the claims 
file and a physical examination of the Veteran, the VA 
examiner determined that the Veteran's acquired psychiatric 
disability results in deficiencies in his work, family 
relations, and mood.  

In regards to the occupational impairment, the VA examiner 
indicated that the Veteran's service-connected acquired 
psychiatric disability symptoms interfere with his ability to 
be in contact with people - a task required for his 
employment in sales.

In regards to the social impairment, the VA examiner 
indicated that the Veteran experiences persistent symptoms of 
increased arousal, including difficulty falling or staying 
asleep, anger, irritability, outbursts of anger, and, an 
exaggerated startle response.  The Veteran reported 
significant social withdrawal due to his daytime flashbacks 
and his nighttime sleep issues, which, according to the VA 
examiner, affected the Veteran's ability to socialize with 
others for ordinary socialization purposes.  Additionally, 
the Veteran stated that he had been unable to have sexual 
relations with his wife since the recent invasion of 
Afghanistan.  The VA examiner determined that the Veteran had 
a restricted range of affect (e.g., unable to have loving 
feelings).  The Veteran also had a feeling of detachment or 
estrangement from others.  The Veteran stated that he did not 
care about what others think.  The VA examiner also reported 
that the Veteran made efforts to avoid thoughts, feelings, 
conversations, activities, places, or people that would 
arouse his military trauma.  The Veteran reported having some 
friendships, but also indicated that they were less and less 
as time went on.  The Veteran indicated he had alcohol and 
substance abuse.  At the VA compensation examination, the 
Veteran was not intact as to time.  The VA examiner 
determined that the Veteran's prognosis was guarded.

Additionally, during a March 2009 VAMC outpatient treatment 
visit, the Veteran was noted to have regular depression and 
an "extremely flat affect."  

Further, his GAF score at the April 2008 VA compensation 
examination was 55, which, as previously mentioned, indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

So considering this evidence in the aggregate, the Board 
finds that the overall disability picture for the Veteran's 
acquired psychiatric disability more closely approximates a 
higher 70 percent rating.  So this higher rating must be 
assigned.  38 C.F.R. § 4.7.  Although he admittedly does not 
display all of the symptoms listed for a rating at this 
higher level, he does display symptoms of:  difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); impaired impulse control; and, inability 
to establish and maintain effective relationships.  In 
addition, since the specified factors for each incremental 
psychiatric rating are not requirements for a particular 
rating but are mere examples providing guidance as to the 
type and degree of severity, or their effects on social and 
work situations, any analysis should not be limited solely to 
whether the symptoms listed in the rating scheme are 
exhibited; rather, consideration must be given to factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Therefore, based on 
the findings mentioned, the Board finds that the severity of 
the Veteran's acquired psychiatric disability is most 
commensurate with the assignment of a higher 70 percent 
rating.  See 38 C.F.R. § 4.7.   

The Veteran has asserted his symptoms have remained very 
frequent and nearly constant, and his statements are 
credible, particularly inasmuch as it is substantiated by the 
VA examiner's and the VAMC physicians' comments.  Moreover, 
the Veteran is uniquely suited to describe the severity, 
frequency, and duration of his acquired psychiatric 
disability symptoms.  See Falzone v. Brown, 8 Vet. App. 398 
(1995); Heuer v. Brown, 7 Vet. App. 379 (1995).

Therefore, resolving all reasonable doubt in his favor, the 
Veteran's claim for a higher initial rating of 70 percent for 
his acquired psychiatric disability must be granted, 
retroactive to January 29, 2008, the effective date of the 
grant of service connection.  Alemany, 9 Vet. App. at 519.

The Veteran is not, however, entitled to an even higher 100 
percent rating because the evidence of record does not 
suggest that his acquired psychiatric disability causes total 
occupational and social impairment.  As stated in the report 
of the April 2008 VA examination, the Veteran is able to care 
for his personal needs and personal grooming.  He also is 
able to manage his own finances and get himself to his 
medical appointments.  He additionally acknowledged during 
that VA examination that he is self-employed.  Additionally, 
the VA examiner specifically determined that the Veteran's 
acquired psychiatric disability does not result in total 
occupational and social impairment.

Further, the evidence does not establish that the Veteran's 
acquired psychiatric disability presents any of the specified 
symptoms for a 100 percent rating, including:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and, memory loss for names 
of close relatives, own occupation, or own name.  Therefore, 
he is not entitled to an even higher 100 percent rating.

The Veteran's lay testimony, for example concerning him 
purportedly having symptoms warranting a rating higher than 
70 percent, is unsubstantiated and, thus, probatively 
outweighed by the objective medical findings to the contrary.  
See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494-95; Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 
1377; Barr, 21 Vet. App. at 310. See also 38 C.F.R. 
§ 3.159(a)(2) and Rucker, 10 Vet. App. at 67 and Layno, 6 
Vet. App. at 469. See, too, Buchanan, 451 F.3d at 1335.

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 70 percent disabled 
during the entire period at issue.

Extraschedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for the 
service-connected disability is inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms".  
Third, if the rating schedule is inadequate to evaluate the 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause 
impairment in his occupational functioning and capacity.  But 
the extent of his impairment is adequately contemplated by 
the rating criteria, which reasonably describe the effects of 
his disability.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, as 
the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993), the disability rating, itself, is recognition 
that industrial capabilities are impaired.

There is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment (meaning above and beyond that contemplated by the 
schedular rating assigned), suggesting the Veteran is not 
adequately compensated by the regular rating schedule.  All 
of the evaluation and treatment he has received for his 
acquired psychiatric disability has been on an outpatient 
basis, not as an inpatient.  During his recent April 2008 VA 
compensation examination, he stated that he was currently 
self-employed full-time in the field of real estate sales.  
The VA examiner determined that the Veteran was capable of 
managing his own financial affairs.  The VA examiner also 
determined that the Veteran's PTSD did not interfere with his 
activities of daily living.  Therefore, his current level of 
occupational and other impairment in his daily living is 
contemplated by the 70 percent schedular rating he already 
has.  So extra-schedular consideration is not warranted in 
this circumstance.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for service connection for fibromyalgia is denied.

The claim for service connection for sleep apnea is denied.

The claim for service connection for a gastrointestinal 
disorder is denied.

The claim for service connection for erectile dysfunction is 
denied.

A higher 70 percent, but not higher, rating is granted for 
the Veteran's service-connected psychiatric disability 
effective from January 29, 2008, subject to the laws and 
regulations governing the payment of VA compensation.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disorder compensation (service connection) claims, VA must 
provide a medical examination for a nexus opinion when there 
is:  (1) competent evidence of a current disorder or 
persistent or recurrent symptoms of a disorder, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication the disorder or 
persistent or recurrent symptoms of a disorder may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).   

In regards to current disabilities, the Veteran has never 
been formally diagnosed with flat feet, a bilateral heel 
disorder, or a skin disorder.  However, the Veteran has 
submitted lay statements indicating he has symptoms 
consistent with these disorders.  Because, by their very 
nature, these disorders are inherently subjective, the 
Veteran is competent to attest to having them, even as a 
layman.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) and Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Therefore, the Board finds that the Veteran should be 
afforded a VA evaluation(s) to determine if his flat feet, 
bilateral heel disorder, and skin disorder are etiologically 
related to his active military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(c)(4) 
(2009).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an 
appropriate VA examination(s) to obtain a 
medical nexus opinion(s) 
indicating whether it is at least as 
likely as not (50 percent or more 
probable) that any current flat feet, 
bilateral heel disorder, and skin disorder 
are attributable to his military service.  
The Veteran's military service was from 
August 1966 to February 1970.

Inform the designated examiner that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.

2.  The RO should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.  

3.  Then readjudicate the Veteran's claims 
for entitlement to service connection for 
flat feet, bilateral heel disorder, and 
skin disorder in light of the additional 
evidence.  If the claims are not granted 
to his satisfaction, send the Veteran and 
his representative a supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claims.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


